Title: To Benjamin Franklin from John Torris, 28 May 1779
From: Torris, John
To: Franklin, Benjamin


Sir
Dunkerque 28th. May 1779.
I have the Honnor to Inform you, that I am Security for, & have a Procuration from Capt. Stephen Merchant of the Black Prince Cutter, fitted out here; & from all his Crew, to act for them all, as also for the owners & Concerns, & represent the former as their Sole agent in the sale of all the Prises they Shod. make, & to do all Transactions whatsoever relative to the said Privateer, wherein I am myself Deeply Interested— In consequence of these Powers, I Shall have the honnour, Sir, to acquaint you with all the Proceedings of this Vessell, & be very exact in advising you all the Particulars.
As the Commission of Instructions from Congress you gave to Capt. Merchant, do not make any exceptions whatsoever in the Takeing of all British Vessells &ca, & If the Intention of Congress & your own, Sir, had been to deffend Takeing at sea the British Packets going from Dover to Calais, & Backward from Calais to Dover, with or withot. the Licence of the Court of France, you wou’d, most Certainly, have mentionned it, Because you are unavoidably Informed of this Intercourse; Capt. Merchant Intends to Cruise on these Packets, & Strives to Take & bring them as Prises back again to Calais or to this Port, & I think it, Sir, my Duty to acquaint you with these Projects, & as your answer might reach before he sails, I beg the favour of your honnouring me with an Answer per the return of the mail, whether these wou’d not Prove wrong Steps, against the Intentions or determinations of yourself & Congress, But if it is, as Mr. Merchant expects, to be deemed Lawfull Prises with the help of your Justice & good offices, I beseech you will be so kind to give me, or Mr. Merchant, your own Private directions how to act. My Character in Business & Titles, answer for my discretion & gratefull use of your generous Informations, But If you do not think Proper to favour me with an Answer, I beseech you will do it forthwith to Mr. Merchant directed to my Care.
I am with great respect Sir Your obedient most Humble Servant
J. Torris
 
Addressed: A Monsieur / Monsieur Benj. Franklin / Ecuïer Ministre Plenipotentiaire des Etats Unies de L’amerique / Septentrionalle / A Passy / près Paris
Notation: Torris Dunkerque 28 May 1779.
